The plaintiff in error was convicted in the county court of Tulsa county upon an indictment presented by a grand jury in the district court, which was duly transferred from the district court to said county court, wherein the defendant was charged with having unlawfully sold to one Charles Fine one glass of whisky, and in accordance with the verdict of the jury he was on the 30th day of November, 1912, sentenced to be confined in the county jail for thirty days, and to pay a fine of fifty dollars. From this judgment he appealed by filing in this court on February 18, 1913, a petition in error with case-made. Upon arraignment the defendant filed his duly verified motion to set aside the indictment, which motion and agreed statement of facts are the same as in the case of Viers v. State, ante, 134 P. 80, which motion to set aside was overruled and exception allowed. This presents the identical question passed upon in the Viers case. For the reasons given in the opinion in that case, for error of the court in overruling the motion to set aside the indictment, the judgment of conviction is reversed, and a new trial awarded.